Citation Nr: 0738914	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has basic eligibility as a veteran for 
VA compensation benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.W.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the VA Regional 
Office (RO) in St. Petersburg, Florida.  

In March 2006, the appellant filed a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, 
claiming a right knee disability, and a left knee disability 
and low back disability secondary to right knee disability.  
In March 2006, the RO denied entitlement to service connected 
compensation on the basis that he had no military service as 
his service records showed that he only service on US. Army 
Reserve Officers' Training.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends, and a Professor of Military Science 
confirmed in an October 2001 letter, that he injured his 
right knee while participating in ROTC PT training at Furman 
University on October 15, 2001.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime active military, naval, or air 
service that is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1131.  A "veteran" is an 
individual who served in the active military, naval, or air 
service, and who was discharged or released there from under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.1(d) (2007).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.6 (2007).

Duty performed by a member of a Senior Reserve Officers' 
Training Corps program when ordered to such duty for the 
purpose of training or a practice cruise under chapter 103 of 
title 10 U.S.C. is ACDUTRA.  Training (other than active duty 
for training) by a member of, or applicant for membership (as 
defined in 5 U.S.C. 8140(g)) in, the Senior Reserve Officers' 
Training Corps prescribed under chapter 103 of title 10 
U.S.C. is INACDUTRA.  38 U.S.C.A. §§ 101(22)(d); 38 C.F.R. 
§ 3.6(C)(4).

In order to establish basic eligibility for VA benefits based 
on ACDUTRA service, there must be evidence that the 
individual concerned died or became disabled during the 
period of ACDUTRA.  38 U.S.C.A. §101(24).  

The Board notes that only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training. Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).

In order to substantiate the veteran's claims for service 
connection for right knee, left knee, and low back 
disabilities, the evidence must show that the conditions are 
a result of an injury during a confirmed period of ACDUTRA or 
INACDUTRA for a Senior ROTC program.  On remand, an attempt 
should be made to confirm that the appellant was enrolled in 
a Senior ROTC program and to confirm any periods of ACDUTRA 
and INACDUTRA.  Furthermore, an attempt should be made to 
obtain any records from his ROTC unit concerning the incident 
in question, if any exist.  

Accordingly, the case is REMANDED for the following action:

1.  The National Personnel Records Center 
(NPRC) and Furman University should be 
contacted and asked to verify 1) his 
enrollment in a Senior ROTC program; 2) 
any periods of ACDUTRA; and 3) any 
periods of INACDUTRA.  In addition, his 
service and medical records from his ROTC 
unit should be requested.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



